Citation Nr: 0700920	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  02-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his custodian




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1944 to March 
1946 and from August 1951 to April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at Travel Board hearing in June 2003 
before an individual who is no longer employed by the Board.  

The Board remanded this matter for additional development in 
September 2005.  

In November 2006, the veteran indicated that he wished that 
the matter proceed without another hearing.


FINDING OF FACT

Any current right shoulder disorder is not of service origin.  




CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The February 2002 and October 2005 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letters also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The October 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, and he was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Even if the 
notice with regard to the effective date and disability 
rating was deemed not proper, as the Board concludes below 
that the preponderance of the evidence is against the claim 
for service connection, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided subsequent to 
the initial rating determination but the deficiency in the 
timing of the notice was remedied by readjudication of the 
claim after provision of the notice.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006). 

Furthermore, there has been compliance with the assistance 
requirements of the VCAA and its implementing regulations.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The Board notes that a portion of the 
veteran's service medical records appear to be missing as 
they relate to his period of Korean War service.  In this 
regard, all possible avenues to obtain these records have 
been exhausted and that the veteran has been given ample 
opportunity to submit evidence in support of his claim.  This 
matter was specifically remanded in September 2005, at the 
veteran's request, so that he would have an opportunity to 
submit more evidence in support of his claim.  He has not 
identified or submitted additional evidence.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran has not been afforded an examination in 
connection with his service connection claim.  There is, 
however, no competent evidence that a current right shoulder 
disability may be related to service.  There is no medical 
evidence in this regard, and the veteran has not reported a 
continuity of symptomatology (although he was essentially 
invited to do so at his hearing).

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.



Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In chronic diseases, including arthritis, will be presumed to 
have been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is identified in service, manifestations 
of the same disease at any time, no matter how remote, after 
service will be service connected.  38 C.F.R. § 3.303(b) 
(2006).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof for purposes of service connection for any disease or 
injury alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).

The available service medical record for the veteran's second 
period of service consists of his April 1954 service 
separation examination, at which time normal findings were 
reported for the upper extremities.  In the summary of 
defects and diagnoses section of the report, "none" was 
typed.  

The veteran underwent VA hospitalization in October 1958.  A 
right shoulder disability was not listed among the diagnoses.

At the time of a June 1969 VA examination, the veteran did 
not complain or report any problems with his right shoulder.  
The veteran's musculoskeletal system was noted to be within 
normal limits.  

On VA examination in July 1974, the veteran again did not 
report any complaints or relating to his right shoulder.  The 
veteran did note pain in the left axillary region.  The 
veteran was found to have normal range of motion for all 
extremities.  

At VA examinations in August 1975 and July 1976 the veteran 
again reported no complaints relating to his right shoulder.  
There were no diseases or injuries of the musculoskeletal 
system and normal findings were again reported.  

Treatment records obtained in conjunction with the Board's 
remand reveal that he was seen in May 1998 with complaints of 
right shoulder pain that he reported having had for over 30 
years.  

In a September 1998 record, the veteran was noted to have had 
right shoulder pain for "many years."  An October 1998 MRI 
of the right shoulder revealed a complete tear of the distal 
supraspinatus and infraspinatus.  At the time of a November 
1998 visit, the veteran was again noted to have had right 
shoulder pain for over 30 years.  Surgery was contemplated at 
that time but not performed due to the veteran's high blood 
pressure.  

In his May 2002 notice of disagreement, the veteran reported 
that his right shoulder problems began in Korea.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that X-rays performed in August 1997 
demonstrated bilateral shoulder impingement and degenerative 
joint disease.  

In a March 2002 statement, the veteran indicated that he had 
to fight in the mountains day and night while in Korea.  He 
stated that he carried a rifle which weighed 50 lbs. over his 
shoulder and that he would also shoot a bazooka.  The veteran 
indicated that it was his belief that his current right 
shoulder disorder was related to service.  

At the time of a March 2003 VA examination for housebound 
status or need for aid and attendance, the veteran was noted 
to be unable to raise his right arm above the shoulder level.  
A diagnosis of chronic subluxation of the right shoulder was 
rendered at that time.  

At the time of his June 2003 hearing, the veteran testified 
that during his second tour of duty in Korea he developed a 
right shoulder condition.  The veteran indicated that he fell 
while chasing the enemy.  He stated that he fell on top of 
some stones and hurt his arm.  He noted that he was not 
treated at the clinic because they were involved in a battle.  
He also reported that when he used his weapon it forced his 
shoulder back.  The veteran stated that he was going to have 
surgery performed on his right arm but could not do so as a 
result of high blood pressure.  The veteran also noted that 
he was going to attempt to obtain a letter from someone who 
knew of his right arm injury in close proximity to his period 
of service.  

At his hearing the veteran testified to a right shoulder 
injury during combat in Korea in approximately August 1952.  
He did not say when he first noticed right shoulder symptoms 
after service or when he was first treated.

Analysis

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.").  

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
the appellant's service to any current condition.  Libertine 
v. Brown, 9 Vet. App. 521, 524 (1996).

The veteran's testimony to a right shoulder injury during 
combat in Korea serves to satisfy the requirement that there 
be an in-service disease or injury.

The medical records cited above amply document a current 
right shoulder disability.

The missing element from the veteran's claim is competent 
evidence linking the current right shoulder disability to the 
injury in service.  The veteran, as a lay person is not 
competent as a lay person to provide opinions on medical 
causation.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994)(veteran is competent to report that on which he has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (veteran is not competent to offer opinions on medical 
diagnosis or causation).  Moreover, service connection may 
not be predicated on lay assertions of medical causation. 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The veteran has not been able to say, either at his hearing 
or in his recent statements, when he first sought treatment 
for a right shoulder disability after service, or when it 
first became symptomatic.  Even if his recent testimony and 
statements could be read as claiming a continuity of 
symptomatology since service, such history would be 
contradicted by the separation examination, and medical 
records in the decades immediately after service, which show 
no complaints or findings referable to a right shoulder 
disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding Board is obligated to, and fully 
justified in, determining whether lay testimony is credible 
in and of itself, because of conflicting statements, and that 
the Board may weigh the absence of contemporary medical 
evidence against lay statements).  

In this case, any recent claim of a continuity of 
symptomatology would be rendered incredible by the 
conflicting statements made by the veteran on VA examinations 
as late as the 1970's, and by the contemporary medical 
evidence showing no musculoskeletal disability.

While the current evidence demonstrates a chronic disease, 
namely arthritis; arthritis was not identified in service or 
within one year after service.  The separation examination 
showed no right shoulder disability, and arthritis was not 
demonstrated until many years after service.  Although most 
of the service medical records for this period are missing, 
the veteran has not reported any diagnostic studies during 
service that would have demonstrated arthritis, and the 
separation examination and post-service treatment records 
belie a finding that arthritis was present in service or 
within one year of service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309. 

In view of the above, the preponderance of the evidence is 
against the claim.  Therefore, service connection for a right 
shoulder disability is not warranted and there is no doubt to 
be resolved.  


ORDER

Service connection for a right shoulder disability is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


